Title: To George Washington from David Stuart, 11 September 1792
From: Stuart, David
To: Washington, George



Dear Sir,
Hope Park [Va.] 11th Sept. 92

I have recieved so much pleasure and instruction from the inclosed observations, that I could wish the author would in some shape fan on the Public with them. I am satisfyed more than ever, that fiew even of those who presume most on their talents, and are most clamorous and illiberal against the funding System, have a true understanding of it. But allowing that they have, and are activated in their opposition to it, by improper motives, so plain a development of its principles, and superiority to the Systems which have been opposed to it, would deprive them of the reason of misleading those who are well intentioned—The high opinion entertained of Mr Maddison’s abilities, and Jefferson’s, have induced most of us I suspect to nourish the prejudices we have against it—As talents for finance, are of a particular nature, and not often combined with considerable abilities in other respects, it is a question with me whether even they understand it well—It is clear, at least to me at present, that their Systems would have been equally mischievous, indeed more so, in fostering speculation, while it would have been defective as to it’s object—It is essential at thi⟨s⟩ m⟨o⟩ment th⟨at⟩ the people s⟨hould⟩ be well informed; but such is the chain of misrepresentations about the funding System, and bank, that fiew who wish well to the government, are able to detect them fully particularly when resting on great State authorities. I am Dr Sir, with great respect Your Affecte Servt

Dd Stuart.

